Prospectus Supplement 233310/06 dated March 31, 2006 to PUTNAM INTERNATIONAL CAPITAL OPPORTUNITIES FUND Prospectuses dated December 30, 2005 In the section Who manages the fund? the information under the sub-heading Investment Management teams is replaced with the following: Investment management team. Putnam Management's investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the International Small- and Mid-Cap Core Team manage the fund's investments. The names of all team members can be found at www.putnam.com. The team members identified as the fund's Portfolio Leader and Portfolio Members coordinate the team's efforts related to the fund and are primarily responsible for the day-to-day management of the fund's portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the fund. Positions Over Past Five Years Portfolio Leader Joined Fund Employer Joseph Joseph 1999 Putnam Management Chief Investment Officer, U.S. and International 1994  Present Small and Mid Cap Core Teams Previously, Director, Global Equity Research Team Portfolio Positions Over Past Five Years Members Joined Fund Employer Randy Farina 2004 Putnam Management Portfolio Manager 1997  Present Previously, Analyst John Ferry 2004 Putnam Management Portfolio Manager 1998  Present Previously, Quantitative Analyst Karan Sodhi 2004 Putnam Management Portfolio Manager 2000  Present Previously, Analyst Franz Valencia 2006 Putnam Management Portfolio Manager 2002  Present Previously, Research Associate Fidelity Investments Technical Research Chartist Prior to 2002 In the section Who manages the fund? the information under the sub-heading Fund ownership is replaced with the following: Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. $0 $1  $10,001 - $50,001 - $100,001- $500,001- $1,000,001 Year $10,000 $50,000 $100,000 $500,000 $1,000,000 and over Joseph Joseph 2005 * Portfolio Leader 2004 * Randy Farina 2005 * Portfolio Member N/A John Ferry 2005 * Portfolio Member 2004 * Karan Sodhi 2005 * Portfolio Member N/A Franz Valencia N/A Portfolio Member N/A Mr. Valencia, who joined the funds management team after the end of its fiscal year, did not own any fund shares as of February 28, 2006. N/A indicates that the individual became a Portfolio Leader or Portfolio Member after the reporting date.
